IN THE SUPREME COURT OF THE STATE OF DELAWARE

DARNELL MARTIN,                                       §
                                                      §        No. 30, 2018
                   Defendant Below,                   §
                   Appellant,                         §        Court Below—Superior Court
           v.                                         §        of the State of Delaware
                                                      §
STATE OF DELAWARE,                                    §        Cr. ID No. N1702005493
                                                      §
                   Plaintiff Below,                   §
                   Appellee.                          §

                                     Submitted: September 26, 2018
                                     Decided:   October 12, 2018

Before STRINE, Chief Justice; VAUGHN and TRAYNOR, Justices.
                                                   ORDER
           This 12th day of October, 2018, after careful consideration of the parties’

briefs and the record on appeal, it appears to the Court that:

           1.      The Superior Court’s rulings rejecting appellant Darnell Martin’s

arguments that the detention of his vehicle violated 21 Del. C. §701 and was

thereafter extended by the detaining officers without the requisite level of suspicion

should be affirmed on the basis of and for the reasons stated in the Superior Court’s

bench rulings on December 21, 2017.1




1
    Suppression Hr’g Tr. 67–68, Dec. 21, 2017, available at App. to Op. Br. A140–41.
           2.     Martin’s contention that the Superior Court “erred by failing to make a

meaningful determination of relative witness credibility,”2 pointing to some

purported inconsistencies in the arresting officer’s testimony and the Court’s

statement that it was not prepared to find that the arresting officer had committed

perjury, is without merit. We reject Martin’s suggestion that the Superior Court

accepted the officer’s testimony and rejected his simply because he is not a police

officer. Implicit in the Superior Court’s credibility findings was its conclusion that

the arresting officer testified credibly while Martin did not. That the Superior Court

observed that a finding to the contrary would be tantamount to finding that the

arresting officer had perjured himself does not change the essence of this credibility

finding—a determination that is well within the province of the trial court to make.

           NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                           BY THE COURT:


                                           /s/ Gary F. Traynor
                                           Justice




2
    Op. Br. 17.
                                              2